UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6006


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

SGT. BOSTICK; SGT. ROBERTSON; SGT. ROBINSON; SGT. MYERS;
OFFICER BRANNON; OFFICER HILTON; SGT. WRIGHT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:20-cv-02833-DCN)


Submitted: December 29, 2021                                      Decided: January 27, 2022


Before MOTZ, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Herriott appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Herriott’s 42 U.S.C. § 1983 action. In its order, the

district court stated that Herriott failed to object to the magistrate judge’s report and

recommendation. Soon thereafter, Herriott submitted belated objections and, in a separate

filing, advised the district court that he had not received the report and recommendation

until a week after the deadline to file objections. The district court did not address this

claim, which Herriott now repeats on appeal.

       A party who fails to timely object to a magistrate judge’s proposed findings of fact

and conclusions of law is not entitled to de novo review of the magistrate judge’s

determinations by the district court and generally forfeits appellate review of those

determinations on appeal. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see

28 U.S.C. § 636(b)(1). However, the waiver of appellate rights for failure to object is a

prudential rule, not a jurisdictional requirement. Thomas v. Arn, 474 U.S. 140, 154 (1985).

And, when a litigant proceeds pro se, he must be accorded fair notice of the consequences

of failing to object before he is barred from appellate review. Wright, 766 F.2d at 846-47.

       The record does not establish whether Herriott received the report and

recommendation in time to file timely objections. However, our jurisdiction does not

depend on a litigant’s compliance with the objections requirement. Here, we exercise our

discretion to disregard any possible appellate waiver in order to reach the merits of

Herriott’s appeal. Upon reviewing the record, including Herriott’s objections, we agree



                                            2
with the district court’s determination that Herriott’s conclusory allegations failed to state

a claim.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3